DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Endres et al.
	There is disclosed in Endres an appliance for making edible food items, comprising: a housing, including upper and lower portions 28, 30; a plate mounted within the housing, including upper and lower portions 24, 26; an electrical circuit (para. 0035), including heating units 62; a cutter (para. 0057) for cutting dough for placing on the plate; a handle 32, 34 for the upper and lower housing portions; a catch 56 for maintaining the handle portions in a closed position; a male mold portion 76 provided at the upper portion of the plate; and a female mold portion 66 provided at 
	In regards to the making of “edible spoons”, it can be argued that since the shapes formed by the Endres apparatus are concave and can retain material, such shapes can be considered to be bowls. Additionally, it should be noted that Endres discloses that varied shapes can be formed by the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endres et al. in view of Acampora.
	Acampora discloses in a food item cooking mold arrangement, the use of a plurality of notches or the equivalent thereof (para. 0131), so as to produce weakened lines in a finished food product.
.
Claims 31-42 and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endres et al. in view of Busch.
	Busch discloses, in a cooking appliance having upper and lower heating elements, the use of an electrical circuit which includes a fuse, a pair of buses, a switch and upper and lower heaters.
	It would have been obvious to one skilled in the art to substitute the electrical circuit of Endres with the electrical circuit disclosed in Busch, in order to better control the upper and lower heaters of the appliance. Thus, providing a safer operation of the heaters.
Claims 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endres et al. in view of Groll et al.
	Groll discloses that it is old and well known in the art to have a cutter formed from a band of aluminum.
	It would have been obvious to one skilled in the art to substitute the cutter disclosed in Endres with the one taught in Groll, in order to provide a inexpensive means of cutting the dough pieces.
	In regards to the varied shapes of the cutter discussed in the claims, it is taught in Groll that the cutter can be formed to the desired shape of a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Prinz, Kim et al., Barnett, Omelchenko, Gordon, Vaughn and Heyboer are cited for their disclosure of the state of the art.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761